       Case 4:21-cv-00861-P Document 1 Filed 07/15/21                Page 1 of 14 PageID 1



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

 CHRISTOPHER R. COKER, CRC                             )
 HOLDINGS LLC, and                                     )
 KYLE RICHARDSON,                                      )
                                                       )
          Plaintiffs,                                  )
                                                       )   Civil Action No. _________________
 vs.                                                   )
                                                       )   Jury Trial Demanded
 LUIS G. ANDRADE, ANDRADE                              )
 HOLDINGS LLC, and THE LUIS                            )
 ANDRADE LIVING TRUST,                                 )
                                                       )
          Defendants.

                             PLAINTIFF’S ORIGINAL COMPLAINT

         COME NOW Christopher R. Coker, CRC Holdings LLC, and Kyle Richardson, Plaintiffs,

and allege as follows:

                                           I.    PARTIES

         1.       Plaintiff Christopher R. Coker (“Plaintiff Coker”) is a resident of Tarrant County,

State of Texas.

         2.       Plaintiff CRC Holdings LLC (“Plaintiff CRC Holdings”) is a Texas Limited

Liability Company with a principal address of 9001 Airport Freeway, Suite 400 N, Richland Hills,

TX 76180.

         3.       Plaintiff Kyle Richardson (“Plaintiff Richardson”) is a resident of Tarrant County,

State of Texas.

         4.       Defendant Luis G. Andrade (“Defendant Andrade”) is a resident of Arkansas and

can be served with process at his residence located at 1603 Rannoch Trace, Fort Smith, AR 72908.




                                                   1
     Case 4:21-cv-00861-P Document 1 Filed 07/15/21                 Page 2 of 14 PageID 2



        5.      Defendant Andrade Holdings LLC (“Defendant Andrade Holdings”) is an

Arkansas Limited Liability Company with a principal address of 1603 Rannoch Trace, Fort Smith,

Arkansas 72908.

        6.      Upon information and belief, Defendant The Luis Andrade Living Trust

“(Defendant Andrade Trust”) is a revocable trust with Defendant Andrade as the Settlor.

                               II.   JURISDICTION AND VENUE

        7.      This Court has original jurisdiction of this civil action pursuant to 28 U.S.C.

§1332(A). The amount in controversy exceeds seventy-five thousand dollars ($75,000.00),

exclusive of interest and costs.

        8.      This Court also has original subject-matter jurisdiction pursuant to 18 U.S.C.

§1964(c) and 28 U.S.C. §1331 because this action arises, in part, under the Federal Racketeer

Influenced and Corrupt Organizations Act (“Federal RICO”).

        9.      This Court has jurisdiction over Plaintiff’s related state and common law claims

pursuant to the doctrine of supplemental jurisdiction, 28 U.S.C. §1367.

        10.     This Court has personal jurisdiction over Defendant Andrade, Defendant Andrade

Holdings, and Defendant Andrade Trust (collectively, “Defendants”) because they have

purposefully directed their acts and omissions to act within the boundaries of this federal district.

        11.     This Court further has personal jurisdiction over Defendants under 28 U.S.C.

§1965(b) because in any action brought pursuant to the Federal RICO statute in a U.S. District

Court, that Court may cause parties residing in another district to be summoned to that district if

the “ends of justice require” it.

        12.     Venue is properly before this Court under 28 U.S.C. §1391(a)(2) as a substantial

part of the events giving rise to this claim occurred in Tarrant County, State of Texas.



                                                  2
    Case 4:21-cv-00861-P Document 1 Filed 07/15/21                  Page 3 of 14 PageID 3



                                      III. BACKGROUND

       13.       Plaintiff Coker is Texas entrepreneur with several successful businesses, including

Plaintiff CRC Holdings. He began exploring the idea of creating a new venture, Stratos

Ammunition LLC, to manufacture ammunition.

       14.       About a year ago, Plaintiff Coker met Defendant Andrade, a recent college graduate

allegedly seeking to build his own set of businesses. Defendant Andrade already had Defendant

Andrade Holdings, which included alternative trade names such as:

                 a. Andrade Enterprises

                 b. Elite Lawn, Landscaping, and Excavation

                 c. JLX Construction, and

                 d. JLX Services

       15.       Defendant Andrade claimed that his family in Brazil had a substantial fortune—

including some $60 million set aside for his use in the Defendant Andrade Trust. He informed

Plaintiff Coker that he wanted to use this money to build new enterprises around the region.

       16.       Plaintiff Coker and Defendant Andrade began discussing potential options for start-

up businesses.

A. The 1999 Cessna 172S

       17.       One such idea was the creation of a flight school centered around the Dallas/Ft.

Worth area that was going to be called Southern Eagle LLC.

       18.       On or about July 3, 2020, Defendant Andrade Holdings and Plaintiff CRC Holdings

entered into a Purchase Agreement for a 1999 Cessna 172S (registration number N912JR). The

terms of the agreement included that Defendant Andrade Holdings would be responsible for the

down payment of $20,000.00 while Plaintiff CRC Holdings would be responsible for the



                                                  3
    Case 4:21-cv-00861-P Document 1 Filed 07/15/21                    Page 4 of 14 PageID 4



remaining $229,500.00. The owner name of the aircraft was registered as Defendant Andrade

Holdings on July 30, 2020.

       19.     Plaintiff CRC Holdings paid off the remaining balance of $229,500.00 and no debt

was owed on the aircraft.

       20.     On December 11, 2020, Defendant Andrade Holdings transferred ownership of the

aircraft to Van Bortel Aircraft, Inc. This transaction occurred without knowledge or compensation

to Plaintiff CRC Holdings or Plaintiff Coker.

       21.     On or about March 1, 2021, ownership of the aircraft was transferred from Van

Bortel Aircraft, Inc. to N912JR LLC.

       22.     In a letter dated June 22, 2021, counsel for Defendant Andrade and for Defendant

Andrade Trust acknowledged the debt of $229,500.00. Despite this acknowledgement, Defendants

have failed to resolve the debt. See Letter, attached as Exhibit 1.

B. The Ford F-250 Truck

       23.     One of the services provided by Defendant Andrade Holdings was lawn care, which

operated under the fictitious name of Elite Lawn, Landscaping and Excavation.

       24.     Defendant Andrade spoke with Plaintiff Coker and Plaintiff Richardson about the

potential to expand the lawn care business. Specifically, Defendant Andrade claimed that there

was another contract for work available but required getting the business another truck. Defendant

Andrade said that the contract would be lost unless the truck was provided immediately.

       25.     Plaintiff Richardson found a suitable truck and Defendant Andrade agreed to

reimburse him for the cost of the truck.

       26.     On August 4, 2020, Plaintiff Richardson drove to the truck’s location, paid the

purchase price of $36,697.09, and drove the vehicle to Defendant Andrade Holdings. Plaintiff



                                                 4
    Case 4:21-cv-00861-P Document 1 Filed 07/15/21                 Page 5 of 14 PageID 5



Richardson used his own personal funds and paid for the truck by check—which cleared without

issue on August 6, 2020.

        27.    Around the end of March 2021, Defendant Andrade and Plaintiff Richardson

discussed the truck title. The parties agreed that the title would be in Defendant Andrade’s name.

However, Defendant Andrade offered to send Plaintiff Richardson the title to another truck as a

good faith gesture. Eventually, Plaintiff Richardson received an unendorsed title to another truck.

        28.    On March 29, 2021, Defendant Andrade asked Plaintiff Richardson when he was

available to come get a cashier’s check to reimburse him for buying the truck.

        29.    On March 31, 2021, Plaintiff Richardson sent a text to Defendant Andrade asking

for an update on the check.

        30.    On April 2, 2021, Plaintiff Richardson again reached out to Defendant Andrade for

an update on the check. Defendant Andrade responded that he would find out if the check had been

mailed to the proper address. About an hour later, Defendant Andrade confirmed the check had

been mailed to the correct address.

        31.    On April 5, 2021, Plaintiff Richardson sent another text informing Defendant

Andrade that the check still had not been received and asked for more information. Defendant

Andrade did not respond.

        32.    On April 11, 2021, Plaintiff Richardson sent a text to Defendant Andrade asking if

the title to the new truck had been received. Defendant Andrade responded that he picked it up out

of his mailbox that day and that the payment check should be to Plaintiff Richardson within two

days.

        33.    On April 14, 2021, Defendant Andrade sent a picture via text to Plaintiff

Richardson showing a large amount of cash. The message from Defendant Andrade included “I



                                                5
    Case 4:21-cv-00861-P Document 1 Filed 07/15/21                   Page 6 of 14 PageID 6



got your money” but that he did not get to the bank in time. Defendant Andrade claimed he would

take the $39,000.00 cash that he had in a safe to the bank to transfer to Plaintiff Richardson in the

morning.

       34.       On April 15, 2021, Defendant Andrade sent a text to Plaintiff Richardson informing

him that he was dealing with legal documents that day but would make sure the cash would be in

the bank by the next day at noon to cover the check for the truck.

       35.       On April 16, 2021, Defendant Andrade spoke with Plaintiff Richardson on the

phone concerning payment for the truck. Defendant Andrade claimed to be adding Plaintiff

Richardson as a recipient for funds from his bank account.

       36.       On April 17, 2021, Defendant Andrade sent a text to Plaintiff Richardson asking if

the funds had made it into his account yet—which they had not.

       37.       On April 19, 2021, Defendant Andrade sent another text asking if the transaction

had been completed. Plaintiff Richardson informed him it had not.

       38.       On April 27, 2021, Defendant Andrade made a check out to Plaintiff Richardson

for $40,000.00. Plaintiff Richardson received the check in the mail on or about May 1, 2021.

However, Defendant Andrade asked him to hold onto the check for a couple of weeks so that he

could try to pay him in cash instead.

       39.       After several weeks without resolution, on or about June 17, 2021, Plaintiff

Richardson presented the check for payment. He then learned that Defendant Andrade stopped

payment on it.

       40.       In a letter dated June 22, 2021, counsel for Defendant Andrade and for Defendant

Andrade Trust disputed the amount of the debt for the truck. Instead, counsel suggested the truck




                                                 6
    Case 4:21-cv-00861-P Document 1 Filed 07/15/21                 Page 7 of 14 PageID 7



was originally purchased for a cheaper price, implying that Defendant Andrade did not owe the

full amount. See Exhibit 1.

C. Stratos Investment and the Brazil Trip

       41.     As part of their business planning, Plaintiff Coker and Defendant Andrade decided

to form a new business venture, Stratos Ammunition LLC (“Stratos Ammunition”). The plan was

for the new company to manufacture ammunition.

       42.     On July 29, 2020, Plaintiff Coker provided Stratos Ammunition start-up funds

through a check for $50,000.00. The check posted on July 30, 2020.

       43.     On July 31, 2020, Plaintiff Coker wired another $50,000.00 to Stratos Ammunition.

       44.     Defendant Andrade siphoned off all of the funds from the account for his own

personal use and not for the benefit of Stratos Ammunition. He did this without the knowledge or

approval of Plaintiff Coker who was unaware of the issue for some time.

       45.     To get a better understanding of Defendant Andrade’s family businesses in Brazil,

Plaintiff Coker purchased round-trip tickets for himself and Defendant Andrade to go to Sao Paulo,

Brazil. The total value of the tickets was $3,898.50.

       46.     On September 14, 2020, the two of them flew overnight to Brazil and stayed with

the alleged parents of Defendant Andrade at their condominium. Defendant Andrade claims that

his parents were building a new house that was not yet finished.

       47.     After touring farm and ranch properties allegedly owned by the Andrade family,

Plaintiff Coker and Defendant Andrade took the return flight home on September 17, 2020.

       48.     When Plaintiff Coker became aware of the funds having been withdrawn from

Stratos Ammunition, Defendant Andrade claimed he simply made a mistake and pulled money




                                                 7
    Case 4:21-cv-00861-P Document 1 Filed 07/15/21               Page 8 of 14 PageID 8



from the wrong account. Defendant Andrade has never returned these funds to Stratos Ammunition

or Plaintiff Coker.

D. American Express Charges

       49.     Plaintiff Coker and Defendant Andrade reached an agreement authorizing the use

of a corporate American Express card. Defendant Andrade would be allowed to use the card as

long as he paid the monthly statements.

       50.     Between September 1, 2020, and October 2, 2020, Plaintiff Coker paid a total of

$23,576.51 on the American Express account.

       51.     Between November 10, 2020, and February 2, 2021, Stratos Ammunition made

four payments totaling $143,099.54 on the American Express account.

       52.     On March 2, 2021, Stratos Ammunition’s attempted payment of $8,372.79 to the

American Express account was returned unpaid.

       53.     On March 5, 2021, Stratos Ammunition’s attempted payment of $10,183.69 to the

American Express account was returned unpaid.

       54.     After Stratos Ammunition stopped making payments on the account, Plaintiff

Coker was forced to begin making payments. From March 5, 2021, through April 6, 2021, he paid

a total of $17,838.44 on the American Express account.

       55.     In a letter dated June 22, 2021, counsel for Defendant Andrade and for Defendant

Andrade Trust claimed that Southern Eagle paid the American Express account in full each month.

However, counsel claimed he would have to investigate more before accepting this debt as owed

by Defendant Andrade. See Exhibit 1.

       56.     To date, Defendants have not provided any further information or resolution.




                                               8
     Case 4:21-cv-00861-P Document 1 Filed 07/15/21                 Page 9 of 14 PageID 9



E. Attempt to Satisfy Debts

        57.     On April 27, 2021, Defendant Andrade provided Plaintiff Coker with a check made

out to him for $402,672.00. The purpose of this check was to resolve Defendant Andrade’s

outstanding debt. Plaintiff Coker was asked to hold the check for a few days so that funds could

be transferred into the appropriate account to cover the check.

        58.     In a letter dated June 22, 2021, counsel for Defendant Andrade and for Defendant

Andrade Trust informed Plaintiff Coker that this check would not be honored if presented. See

Exhibit 1.

                                   IV. CAUSES OF ACTION

                                 COUNT ONE: Civil Racketeering

        59.     Plaintiffs hereby incorporate each of the preceding paragraphs by reference, as if

fully set forth herein.

        60.     The conduct of Defendants constitutes racketeering as set forth in 18 U.S.C.

§1964(c).

        61.     Defendants further their unlawful activities through the use of banks, the mail,

telephones, and the internet.

        62.     The acts of Defendants constitute a threat of continuing activity that extends beyond

the initial period of time when the predicate acts were originally committed. These acts were

continuous and interrelated as they had similar goals, purposes, methods, and/or results.

        63.     The wrongful conduct of Defendants is likely to continue to other individuals and

businesses.

        64.     Defendants are culpable persons and/or entities as they committed the racketeering

violations and/or conspired to do so.



                                                  9
   Case 4:21-cv-00861-P Document 1 Filed 07/15/21                   Page 10 of 14 PageID 10



        65.     The activity by Defendants evidences a pattern of racketeering.

        66.     The activity by Defendants was and is connected to the acquisition, establishment,

conduct, or control of an enterprise.

        67.     Defendants knew their acts and failures to act were illegal.

        68.     Defendants have received funds from a pattern of racketeering activity and have

invested those funds in an enterprise.

        69.     Defendants have acquired and/or maintained an interest in an enterprise through a

pattern of racketeering activity.

        70.     Defendants employed and/or associated with an enterprise have conducted the

affairs of the enterprise through a pattern of racketeering activity.

        71.     Defendants have conspired to do the acts expressed in the three previous

paragraphs.

        72.     As a result of the conduct of Defendants, Plaintiffs have been damaged in an

amount to be determined at trial, plus interest, which is subject to trebling under federal law.

                                COUNT TWO: Unjust Enrichment

        73.     Plaintiffs hereby incorporate each of the preceding paragraphs by reference, as if

fully set forth herein.

        74.     Defendants obtained value and/or benefit to which they were not entitled, including

but not limited to the aircraft, the truck, cash, and extensive credit card charges.

        75.     Defendants acquired the value and/or benefit at the detriment of Plaintiffs.

        76.     No contract exists between Defendants and Plaintiffs due to unenforceability,

impossibility, mistake, voidness, or absence of a formal agreement.




                                                  10
   Case 4:21-cv-00861-P Document 1 Filed 07/15/21                  Page 11 of 14 PageID 11



        77.      As a result, Plaintiffs have been damaged in an amount to be determined at trial,

plus interest.

                                          COUNT THREE: Fraud

        78.      Plaintiffs hereby incorporate each of the preceding paragraphs by reference, as if

fully set forth herein.

        79.      Defendants knowingly or through gross misconduct withheld and concealed

material facts from Plaintiffs for the purpose of profiting from the detriment of Plaintiffs.

        80.      Defendants knowingly and intentionally falsified information in order to profit.

        81.      Defendants withheld and/or concealed material information from Plaintiffs in order

to profit at the expense of Plaintiffs.

        82.      Defendants owed a legal and equitable duty to Plaintiffs.

        83.      As a result of the actions and omissions by Defendants, Plaintiffs suffered injury.

        84.      The actions of Defendants were intentional and reckless, without regard for the

truth, and designed to induce Plaintiffs to act or refrain from taking action.

        85.      As a result, Plaintiffs have been damaged in an amount to be determined at trial,

plus interest.

                                     COUNT FOUR: Conversion

        86.      Plaintiffs hereby incorporate each of the preceding paragraphs by reference, as if

fully set forth herein.

        87.      Defendants are wrongfully in possession of money and/or property to which

Plaintiffs have a right.

        88.      The actions of Defendants have harmed Plaintiffs by causing financial loss.




                                                  11
   Case 4:21-cv-00861-P Document 1 Filed 07/15/21                    Page 12 of 14 PageID 12



        89.      As a result, Plaintiffs have been damaged in an amount to be determined at trial,

plus interest.

                                 COUNT FIVE: Fraudulent Transfer

        90.      Plaintiffs hereby incorporate each of the preceding paragraphs by reference, as if

fully set forth herein.

        91.      Defendants fraudulently transferred cash and/or valuable items to themselves.

        92.      Plaintiffs did not receive reasonably equivalent value, if any at all, from the

transfers by Defendants.

        93.      As a result, Plaintiffs have been damaged in an amount to be determined at trial,

plus interest.

                               COUNT SIX: Breach of Fiduciary Duty

        94.      Plaintiffs hereby incorporate each of the preceding paragraphs by reference, as if

fully set forth herein.

        95.      Defendants have a fiduciary duty to act in the best interests of Plaintiffs. Defendants

assumed a fiduciary responsibility by joining into business ventures with Plaintiffs.

        96.      Defendants breached this fiduciary duty to Plaintiffs by misappropriating funds and

property without authority or justification.

        97.      The breaches by Defendants were the direct and proximate cause of damages to

Plaintiffs.

        98.      As a result, Plaintiffs have been damaged in an amount to be determined at trial,

plus interest.




                                                   12
   Case 4:21-cv-00861-P Document 1 Filed 07/15/21                Page 13 of 14 PageID 13



                              COUNT SEVEN: Breach of Contract

        99.     Plaintiffs hereby incorporate each of the preceding paragraphs by reference, as if

fully set forth herein.

        100.    Plaintiffs Coker and Defendant Andrade’s operating agreement for Stratos

Ammunition is an enforceable contract governing its members.

        101.    Defendant Andrade misappropriated funds and/or property from Stratos

Ammunition in violation of the operating agreement.

        102.    Plaintiffs also had agreements with Defendants regarding Defendant Andrade

Holdings.

        103.    Defendants misappropriated funds and/or property from Defendant Andrade

Holdings in violation of those agreements.

        104.    Texas law, including but not limited to TEX. BUS. ORG. CODE ANN. §101.463

provides that Plaintiffs can seek recovery from Defendants for these losses—the amount of which

to be determined at trial.

                                     PUNITIVE DAMAGES

        105.    Plaintiffs hereby incorporate each of the preceding paragraphs by reference, as if

fully set forth herein.

        106.    The actions and/or failures to act by Defendants were done with malice or gross

negligence.

        107.    As a result, punitive damages are appropriate and should be awarded against

Defendants.




                                                13
   Case 4:21-cv-00861-P Document 1 Filed 07/15/21                Page 14 of 14 PageID 14



                                V.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

          a. Award damages to Plaintiffs in an amount to be determined at trial;

          b. Enter judgment against Defendants in an amount equal to three times the amount

              of damages to Plaintiffs plus a civil penalty for each violation of 18 U.S.C. §1964;

          c. Restitution to Plaintiffs of all money, property, and benefits Plaintiffs were

              unlawfully defrauded and deprived of by Defendants;

          d. Award punitive damages to Plaintiffs;

          e. Award attorney fees and costs to Plaintiffs; and,

          f. Grant to Plaintiffs all such other relief the Court may deem just and proper.




DATED this 14th day of July, 2021.


                                                    Respectfully submitted,

                                                    WELSH & MCGOUGH, PLLC


                                                    /s/ Catherine Z. Welsh
                                                    Catherine Z. Welsh
                                                    Texas Bar No. 24010508
                                                    Welsh & McGough, PLLC
                                                    Midway Building
                                                    2727 East 21st Street, Suite 600
                                                    Tulsa, OK 74114
                                                    T: (918) 585-8600
                                                    F: (918) 794-4411
                                                    cathy@tulsafirm.com
                                                    Attorney for Plaintiff




                                               14
